Case: 19-60831       Document: 00515759948            Page: 1      Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      February 26, 2021
                                     No. 19-60831                        Lyle W. Cayce
                                   Summary Calendar                           Clerk


   Manpreet Singh,

                                                                                 Petitioner,

                                           versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                              Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 215 912 576


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Manpreet Singh, a native and citizen of India, petitions for review of
   an order by the Board of Immigration Appeals (“BIA”) dismissing his appeal
   of the denial of his application for asylum, withholding of removal, and relief
   under the Convention Against Torture (“CAT”), and of an order denying


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-60831      Document: 00515759948           Page: 2   Date Filed: 02/26/2021




                                     No. 19-60831


   his motion to reopen. To the extent that Singh contends that his due process
   rights were violated because the immigration judge was biased and did not
   act as a neutral factfinder, that claim is unexhausted, so we lack jurisdiction
   to address it. See Wang v. Ashcroft, 260 F.3d 448, 452−53 (5th Cir. 2001).
          We review the BIA’s decision; we consider the immigration judge’s
   decision only to the extent that it influenced the BIA. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018). Factual findings are reviewed for sub-
   stantial evidence, legal determinations de novo. Lopez-Gomez v. Ashcroft,
   263 F.3d 442, 444 (5th Cir. 2001).
          Although Singh posits that he suffered persecution when he was at-
   tacked twice, resulting in injuries to his leg, back, and chest, those incidents
   are not extreme enough to compel a finding of past persecution. See Qorane
   v. Barr, 919 F.3d 904, 909 (5th Cir. 2019), cert. denied, 140 S. Ct. 907 (2020).
   Accordingly, there is no basis to overturn the BIA’s determination that Singh
   failed to demonstrate past persecution. Because Singh merely urges that his
   fear of future persecution is subjectively and objectively reasonable, and
   because he does not address the BIA’s determination that he could safely re-
   locate within India, he has abandoned any challenge to the decision that he
   does not have a well-founded fear of future persecution. See Chambers v.
   Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
          Because Singh “failed to establish the less stringent ‘well-founded
   fear’ standard of proof required for asylum relief,” he cannot meet the more
   stringent burden for obtaining withholding of removal. See Dayo v. Holder,
   687 F.3d 653, 658−59 (5th Cir. 2012) (quoting Anim v. Mukasey, 535 F.3d 243,
   253 (4th Cir. 2008)). Additionally, Singh is unable to demonstrate that he is
   entitled to protection under the CAT because the incidents specific to him
   do not even rise to the level of persecution. See Qorane, 919 F.3d at 911.
          We review the denial of a motion to reopen under a highly deferential




                                          2
Case: 19-60831      Document: 00515759948           Page: 3   Date Filed: 02/26/2021




                                     No. 19-60831


   abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir.
   2017). Although Singh has presented evidence that after his Rashtriya Lok
   Dal Party member cousin fled India, his uncle was killed by Bharatiya Janata
   Party members looking for his cousin, that evidence is insufficient to establish
   that Singh was subjected to past persecution because he was not the intended
   target of the harm inflicted on his cousin and his uncle. See Martinez-Lopez
   v. Barr, 943 F.3d 766, 771 (5th Cir. 2019). In any event, Singh has failed to
   show that he is entitled to reopening because the evidence is neither material
   nor previously unavailable. The evidence is immaterial because it does not
   address the BIA’s determination that Singh could safely relocate within
   India. See Mendias-Mendoza v. Sessions, 877 F.3d 223, 228 (5th Cir. 2017).
   Accordingly, the BIA did not abuse its discretion in denying the motion to
   reopen.
          Based upon the foregoing, the petition for review is DENIED in part
   and DISMISSED in part.




                                          3